United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 01-1517SD
                                   _____________

Garland Ray Gregory, Jr.,               *
                                        *
            Appellant,                  *
                                        * On Appeal from the United
      v.                                * States District Court
                                        * for the District of
M. W. Dean, Disciplinary Hearing        * South Dakota.
Officer; Douglas L. Weber, Warden,      *
South Dakota State Penitentiary; Jeff   * [Not To Be Published]
Bloomberg, Secretary of Corrections,    *
                                        *
            Appellees.                  *
                                   ___________

                          Submitted: July 18, 2001
                              Filed: July 30, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

      Garland Gregory appeals the District Court’s1 28 U.S.C. § 1915A dismissal of
his 42 U.S.C. § 1983 complaint without prejudice. Gregory claimed that his due
process rights were violated at a prison disciplinary hearing, which resulted in twenty


      1
       The Honorable John Bailey Jones, United States District Judge for the District
of South Dakota.
days in disciplinary segregation. We conclude the District Court did not err in
dismissing Gregory’s complaint. See Sandin v. Conner, 515 U.S. 472, 483-84 (1995)
(failure to allow inmate to present witnesses at disciplinary hearing, after which he was
placed in disciplinary segregation for 30 days, did not deprive inmate of liberty interest
protected by due process); Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per
curiam) (de novo standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-